- Caseiel:20-eu-00092 Dooumennt1582- Fits I4sODb Haye el “A86B29

eo
; REMESBAET Courr
mas eed So ees styrct tour
Northapa Nisterct ot ees lings §

thate oh Sdates of America

Vv
Lernie Femy Case Me ISCR 7O3
Soe pts

iSufple, herta | Emme Sra Lotion
for Immediate Ke lease Que To

oo ae Corona Ot ae
Tis ticall Galt CoWe Je Death

ae pot Re | leases
Ln SuffPort of:

A) The eevee ree For es 1S
dete he All ~Vialeat Conyitrort $s
Auk te feet An7 es .
Pe Al er, Have Leta ge oF,
aie ae. gate Zt 6 fislieed F ee
i Respuca tor '/ Cheaasl Lines? Dee

| Space eit bac | C ho 4h LM Anor.

nr G L &.
Departs see at (6 PLUS. ty Coavittian

sa Bribery And atts C74 | fis ignduct
B) Case Wo. 8CYOAYY7 | TS BY

Neu
_ Caseict:XX-XXXXXXX Doownenh#1587- Fike DMABALO Raye Lich PRUQAD-BB330

case. fer Both State Ard Federal,
Concern: a far Rod Treatmest of Ay

Chaar Aedcal Respir atotis Dhness with

an othey | Chy tai Lilness rke 7
bp Ly Blood Pressure Ancl etc.

C) STbstreally Covid-19 Has ve at
the Tof aed oo Hie hest (1 SIC rac
peat ;

) Resp piratory S EZ) INess Alresgl. Af CSleeg Ayu

Age ug

MALE

Ak ro ~ AEST CAP

Hig h Blood Pre csure

ea rc Arthrss i

23 Chron Conditions tana S4St79C Surges

balding (ay Medhicat an fo/ i
J

i { on 4
0) The Covrd- [4 vitAs ‘S within Lhe
WA ils ot Sig we CHIcaae , ith Roth
otf; trs And Trpates, Fad one wate
f i ; 4
j§ hot PhySreally ohoing Very wre I,

EMT MCC CA Can Fedlera { Deterndarts
for ee a6. 3c 6: AY? Re tere

Herera bole Judge Voha Re btrt Ghia,
where. as mM Currey Btn hed aS a :

-

2

7

on
~ Ly LO Ww
He, Ah be
_ Caseet:20-61100098DocumaAshtt582-Hilkie OVA ORO Rage OG Paeagel BD: #3331

(re aire! 5 Deny t jag Put Alea

eat Aeat typ cos “keSpiresiry Dilhess |
oroanrage Since (7 3 ~ [Y- MAO 4 Aa
PETS ON . do SO in order jay G Chal’
MAS IC 4g aoe oth Chef [A Chine ' rendering
pk jke fp beprivatir that Cause S Sire les,
high Ki Uh 4 Gsure. And D4 Hh Le! ‘tagut
Covi] Im Ruths "9 pth Stes, on me

Physi Cul ly alrend Y.
F) The ct se eee qth Amendments ro, fhe

thi, Coa $4, ae Gaucatees rotec HOA
ot eee mes ‘berty | Equa | betes fod
he THE. 4/0 | Pos AA€ | And Ysa |

PAN SA Ment .

Gy) Ay State CS JH CRIRIQ7 5 fs alSo_,
Ibg dC in Sete Cour on Pst- ee biG” gad
Tf TP here rot Here we tthous F Hh2 COAA-
aks A ot ot Sta benc <_ ee wtih) id hnv ¢
been in the work Release Center.

H). Kehoval of Spas of writ L6 flace
aud Lac|c my, mn the Lllwacg De t Partner t

{>

Cofr echo , or bring tLe mqnohiat

A tleat tian of me being (a 44€ Hrehest
- Caseict: 20revcPOtI2DocuMeERnH/582- FIDNALALO Ray é oicd CREE ASE32

Cat SEM Cet istically | Tus Ca d-/{
Pardemd Deaths Aad oe fe laa Se ol ;

wheredire Playable foays this
Const grants thie Eaergency (etre
ade Fee UN Co4 Sty futon t6 Savé
-F LiFe ancl be Trek trum CS we | Aad
UA 4 | Pan [SAnernt,

Reyectfully Sulometted
 

Case: 1:20-cv-01792 Document #: 582-1 Filed: 04/30/20 Page 5 of 6 PagelD #:6333

 

fyssfapfafeneggp|Eygeduenntelee|y beet [elypegenl fy pelt Mel yy SECS Tish

+ DFAS L9G PH] 4 47796 b Ie

4) PAST BPH EMO 50909 75 "ort
JMC VIN vol Lowa 12
Jd] ¥a7 J reo) voziyed WP
Hebe 98 st Aun awd

‘B8E-4 alee 9 Jo s afied OZ/TZ/r70 ‘Palla 28 :# JUeWNDOG €0L00-19-8T-T

migiie, Gobet

   
Case: 1:20-cv-01792 Document #: 582-1 Filed: 04/30/20 Page 6 of 6 PageID #:6334

 

QZ vy )y “IR C]

* =SSSIPPY DAOQK BY} OF
HsopouD atf tuniad aseald “Passouppy soyjouR Oo} Sulpseauoy 10] souapuodse.ioo sasopoua JoHIM dif) I]

OnvoyuERlS J
HY 13A0 LUayC
YL NOA 0} Surpavantoy

   

 

$0909 ‘I ‘ODVOIHO
LHAMLS NEYUNE NVA M IL
YELLNAO TWNOLLOAYYOO NVLITOdOULAA

QY
NY)

68E:4 Glabed 9 jo 9 abed OZ/TZ/v0 ‘pais 28 '# UAWINDOG E0L00-J9-8T:T :eseD_
